 In the Matter of CHOCTAW COTTON OIL COMPANY, EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION7 A. F. OF L., PETITIONERCase No. 16-RC-308.-Decided June 23,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. Don Wilson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization named below claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitutea unit ap-propriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the Act :All production and maintenance employees at the Employer's Mc-Alester, Oklahoma, plant, excluding office, clerical, laboratory andtechnical employees, watchmen 2 and supervisors as defined in the Act-IThe Employer,moved to dismiss the petition claiming (1) that it expected to close orsell its plant before July 1,1949, and(2) that its turnover is very large, more than 50percent of its pay rollAs to(1), the record discloses that no definite plans have yetbeen completed either for closing or selling the plant.In these circumstances,',a findno sufficient reason to defer an election orderMatter of Victor Electric Products, Inc,79 N L R. B. 373;Matter of Hinzman if Waldman Marine Corp,76 N. L.R B 502. Asto (2), the mere high rate of turnover will not warrant the denial of an election.Matter of Cain Canning Company,81 N. L. R. B 213.12During the season while the plant is in operation,one watchman is employed, whospends approximately one-sixth of his working time in making the rounds and punching84 N. L. R. B., No. 77.660 CHOCTAW COTTON OIL COMPANY6615.The Employer's operations are seasonal in nature, the peak ofthe season being between early September and late February. It ap-pears that during the off season the Employer employs about 3 or 4employees at most, whereas during the peak season the number is in-creased to between 25 and 30.Under these circumstances an electionheld at this time would not be representative.Accordingly, we shalldirect that an election be held at or near the peak season, at such timeas the Regional Director for the Sixteenth Region finds that a repre-sentative number of employees is employed.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector subject to the instructions set forth in paragraph 5, above,under the direction and supervision of the Regional Director for theSixteenthRegion, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate in para-graph numbered 4, above, who are employed during the pay-rollperiod immediately preceding the date of the issuance of Notice ofElection by the Regional Director, including employees who do notwork during said pay-roll period because they are ill or on vacation ortemporarily laid off, but excluding those employees who have there-after quit or been discharged for cause and are not rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Chemical Workers Union, A. F. of L.clocks, and the balance of his time in the duties of a maintenance employee.When theplant is closed, which usually is for a period of more than 6 months each year, anotheremployee is also engaged as a watchman, and both employees spend full time in plant-protection duties.In these circumstances, we find that the watchmen are guards withinthemeaning of the Act.We shall therefore exclude them from the unit.Matter ofWratight'sInc.,81 N. L. R. B. 65, and cases cited therein.8Matter of Cain Canning Company, supra; Matter ofBallantineProduce Co.,81N L. R. B. 629.